DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Panchal (US 20130048383 A1).
With respect to claim 1, Panchal discloses a method for directional drilling, comprising: tracking a current position and a current attitude for a steerable drilling tool (pgph. 20, via 110); determining a curvature value (curvature value associated with curve generated by curve generator 112, pgph. 20) for a curved path that intersects the current position, tangent to the current attitude (a curved path beginning at the current position with the current attitude will naturally be tangent to the current attitude), and a curvilinear position on or substantially proximate to a target wellbore path (one of the waypoints, pgph. 19), tangent to a target attitude (associated attitude, pgph. 19); instructing the steerable drilling tool to generate a wellbore path based on the curvature value (via 114, 116, 118, pgphs. 19, 20); and updating the current position or the current attitude based on at least one of a change in the current position or a change in the current attitude (at steps 908, 910, pgphs. 52, 53, pgph. 55).
With respect to claim 2, Panchal discloses defining a plurality of target waypoints to form the target wellbore path, wherein the curvilinear position corresponds to one of the plurality of target waypoints (pgphs. 19. 20).
With respect to claim 3, Panchal discloses wherein determining the curvature value for the curved path further comprises: determining a second curvature value (equation 11) for the curved path that intersects one or more derivative positions of the current position, tangent to one or more derivative angles of the current attitude (pgphs. 31-36).
With respect to claim 4, Panchal discloses updating the curvilinear position on or substantially proximate to the target wellbore path based on the change in the current position or the change in the current attitude (“forthcoming waypoints may be dynamically allocated from geosteering data”, meaning the next waypoint, and therefore the next curvilinear position, will be chosen when the current waypoint has been reached as determined from geosteering data, this limitation is also discussed in pgphs. 43-46 and pgph. 53).
With respect to claim 5, Panchal discloses wherein determining the curvature value for the curved path further comprises: determining the curvature value for the curved path based on an Euler-Bernoulli beam equation (pgphs. 28-39, the beam equation is used to model the casing and drillpipe for determining which curve presents the minimum strain energy).
With respect to claim 6, Panchal discloses wherein tracking the current position and the current attitude further comprises: receiving the current position and the current attitude from one or more sensors of the steerable drilling tool (pgphs. 16, 20, 53).
With respect to claim 7, Panchal discloses generating the curved path to intersect the current position, tangent to the current attitude, and intersect the curvilinear position on or substantially proximate to the target wellbore path, tangent to the target attitude (a curved path beginning at the 
With respect to claim 8, Panchal discloses a directional drilling system comprising: one or more sensors that detect a position and an attitude for a steerable drilling tool (pgphs. 16, 20, 53); a processor (pgph. 20) in communication with the one or more sensors and adapted to execute one or more processes (pgph. 20); and a memory configured to store a process executable by the processor (a computer necessarily includes a memory capable of storing a process, pgphs. 20, 64), the process, when executed, is operable to: track a current position and a current attitude for the steerable drilling tool; determine a curvature value for a curved path that intersects the current position, tangent to the current attitude, and a curvilinear position on or substantially proximate to a target wellbore path, tangent to a target attitude; instruct the steerable drilling tool to generate a wellbore path based on the curvature value; and update the current position or the current attitude based on at least one of a change in the current position or a change in the current attitude (discussed supra, pgph. 64).
The limitations of claims 9-14 are substantially similar to those of claims 1, 2, and 4-8, rejected supra.
With respect to claim 15, Panchal discloses wherein the wellbore path substantially conforms to the curved path (pgphs. 43-46).
With respect to claim 16, Panchal discloses a tangible, non-transitory, computer-readable media having instructions encoded thereon (given that the instructions for the method of Panchal are executed by a computer as described in pgph. 64, this limitation is met), the instructions, when executed by a processor, operable to: track a current position and a current attitude for a steerable drilling tool; determine a curvature value for a curved path that intersects the current position, tangent to the current attitude, and a curvilinear position on or substantially proximate to a target wellbore path, tangent to a target attitude; instruct the steerable drilling tool to generate a wellbore path based on the 
The limitations of claims 17-20 are substantially similar to those of claims 1, 2, and 4-8, rejected supra. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150317585 A1 also discloses details regarding the curvature in pgphs. 77, 78.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/22/2021